SUMMARY ORDER
Plaintiff Bronx Legal Services appeals from an Opinion and Order of the District Court that (i) granted defendants’ motion to dismiss the complaint, (ii) denied plaintiffs motion for a preliminary injunction, and (in) denied plaintiffs application for leave to amend.
Substantially for the reasons stated in the District Court’s opinion, we affirm the judgment of the District Court dismissing the complaint and denying plaintiffs motion for a preliminary injunction.
We also affirm the District Court’s denial of leave to amend the complaint. While it is true that the District Court did not elaborate on its decision to deny leave to amend, it is also true that plaintiff gave the Court no reason why it should be entitled to amend. Instead, without offering any proposed amendments, plaintiff simply requested, at the end of its brief in opposition to defendants’ motions to dismiss, that it be given an opportunity to replead in the event the motions were granted. Even now, in their appellate briefs, plaintiff does not tell us exactly what it might allege in an amended complaint that would cure the deficiencies in its pleadings. In the circumstances presented, we cannot conclude that the District Court abused its discretion when it summarily denied an unsubstantiated request for leave to amend.
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.